In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-94,287-01
                           ══════════

            EX PARTE EDWARD FRANK WILLIAMS,
                               Applicant
  ═══════════════════════════════════════
         On Application for a Writ of Habeas Corpus
 Cause No. W13-24143-I(A) in the Criminal District Court No. 2
                    From Dallas County
  ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 2014 of aggravated robbery with a
deadly weapon and sentenced to seventy-five years’ imprisonment. The
Fifth Court of Appeals affirmed his conviction in 2016. Williams v. State,
No. 05-15-00470-CR, 2016 WL 2907803 (Tex. App.—Dallas, May 12,
2016). In September of 2022, Applicant filed an application for writ of
                                                              WILLIAMS – 2




habeas corpus in the county of conviction. TEX. CODE CRIM. PROC. art.
11.07. In his application, he alleges ineffective assistance of trial counsel
for failure to inform him of a favorable plea offer.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s appeal was finalized in 2016, but this writ application
was not filed until six years later. 1 Consistent with this Court’s
precedent, the trial court “may sua sponte consider and determine
whether laches should bar relief.” Smith, 444 S.W.3d at 667. If the trial
court does so, it must give Applicant the opportunity to explain the
reasons for the delay and give the State’s prosecutors and/or former
counsel for Applicant an opportunity to state whether Applicant’s delay
has caused any prejudice to their ability to defend against Applicant’s
claims. Id. at 670. And ultimately, the trial court may include findings
of fact and conclusions of law concerning the doctrine of laches in its


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                        WILLIAMS – 3




response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                                   November 23, 2022
DO NOT PUBLISH